Citation Nr: 0919241	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his PTSD is due to his active 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

An October 2005 VA outpatient treatment record shows that the 
Veteran has a current diagnosis of PTSD.  The record includes 
several claimed in-service stressors; however, it is unclear 
whether they have been verified or whether it has been 
determined that they cannot be verified.  The claimed 
stressors are: in October 1968, while working on the flight 
line, a runaway B57 crashed into the Veteran's truck, which 
resulted in a running engine being forced through his 
windshield.  At the time, the Veteran was accompanied by an 
A1C Brown and one other airman.  In August 1969, the Veteran 
witnessed the explosion of an F4 fighter and the death of 
anther man.  The fighter was believed to be from the 433rd or 
497th.  Finally, in April 1970, the Veteran was sent on a 
mission to recover classified equipment from a downed F4D of 
the 25th Assam Dragons in northern Thailand.  While salvaging 
equipment, the Veteran was shot in the left shin, sustaining 
an injury as a result of a non-hostile action.  

On remand, the RO must attempt to verify the stressors or 
make a formal finding that they cannot be verified.  

The Veteran also contends that his bilateral hearing loss and 
tinnitus are due to his active service.  The Veteran 
underwent a VA examination in May 2007 at which time he 
described his tinnitus as a constant high pitched ringing 
sound, with the onset being in the late 1960's.  Upon review 
of the Veteran's claims file, the examiner diagnosed the 
Veteran with bilateral high frequency sensorineural hearing 
loss.  The examiner noted previous audiometric examinations 
in July 1966 and July 1970, both showing hearing within 
normal limits.  The examiner also noted that the Veteran's 
service treatment records do not contain complaints of 
tinnitus.  In providing the above diagnosis, the examiner 
noted that no new evidence has been received showing hearing 
loss during the Veteran's military service or within one year 
of separation.  He also noted that the Veteran's hearing loss 
is the most likely etiology for his tinnitus, however, due to 
the lack of evidence of their existence during the Veteran's 
military service, the examiner opined that the Veteran's 
hearing loss is not at least as likely as not related to 
service.      

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  
Accordingly, the Board finds that May 2007 VA examination is 
inadequate, as the rationale provided by the examiner is only 
based upon the Veteran's service treatment records.    

As such, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Accordingly, a new medical 
examination is necessary to make a determination in this 
case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should direct the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the Veteran's 
alleged stressors.  

2.  Following the above, the AMC/RO 
should make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was 
exposed to a stressor or stressors in 
service.  If the AMC/RO determines that 
the record verifies the existence of a 
stressor or stressors, the AMC/RO should 
specify what stressor or stressors in 
service it has determined are established 
by the record.  

3.  If, and only if, the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
then the AMC/RO should arrange for the 
Veteran to be afforded a VA psychiatric  
examination.  

The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The claims folder must be made 
available to the examiner prior to the  
examination.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the AMC/RO and found to be 
sufficient to produce PTSD by the  
examiner.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder is related to active  service.  

The examiner should provide a rationale  
for any opinion provided. 

4.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any hearing disability, 
including tinnitus.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  

Based on the examination and review of 
the record, the examiner should answer 
the following questions: 

(a) Does the evidence of record show that 
the Veteran currently has bilateral 
hearing loss and/or tinnitus?  If the 
answer is yes, (b) is it at least as 
likely as not that the current 
disorder(s) had its/their onset in 
service? 

The examination report should include the 
complete rationale for all opinions 
expressed.  

5.  Thereafter, readjudicate the 
Veteran's claims.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




